Citation Nr: 1442015	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  07-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.  

2. Entitlement to service connection for fatigue, to include as due to an undiagnosed illness. 

3. Entitlement to service connection for degenerative disc disease, cervical spine (claimed as muscle spasms/cramps) (cervical spine disability), to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 1992, to include service in the Southwest Asia Theater of Operations from October 1990 to March 1991.  

This matter initially came before the Board of Veterans Appeals' (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri, which denied the Veteran's claims for service connection for memory loss, fatigue and a cervical spine disability.  The Veteran's claims file was subsequently transferred to the RO in Pittsburgh Pennsylvania.  In October 2007 the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.  

In January 2011 and July 2013, the Board remanded the matter for further development of the record, to include obtaining VA treatment records and scheduling VA examinations and medical opinions.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The September 2013 VA examination was conducted by a nurse practitioner instead of a physician, which was specified in the January 2011 and July 2013 remands.  The Board recognizes this deviation from the directives but another remand to specifically correct this deviation is not needed.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  A VA examination must be conducted by a qualified clinician and therefore a remand specifically to have a physician conduct an examination is not needed.  The U. S. Court of Appeals for Veterans Claims (Court) held that it has never required that medical examinations under section 5103A only be conducted by physicians.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  As provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  In Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  Cox, 20 Vet. App. at 569.  

However, the September 2013 VA examination reports are not sufficient to make an informed decision on the claims and therefore remand is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In this regard, the examiners did not address the claims for service connection in accordance with the regulations that pertain to undiagnosed illnesses, under 38 U.S.C.A. § 1117(f) (West 2002); 38 C.F.R. § 3.317 (2013).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claims for service connection memory loss, fatigue, and a cervical spine disability, to include as due to undiagnosed illness pursuant to 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013) .

2. Return the Veteran's claims file to the VA examiners who conducted the September 2013 examination so a supplemental opinion may be provided.  If these examiners are no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the reviewing clinician.  The purpose of this opinion is to determine whether the Veteran's current memory loss is related to his period of service, specifically, to his in service nerve gas exposure.  

The claims file must be provided to and be reviewed by the examiner.  The examiner MUST provide an opinion as to:  

(a) Whether it is at least as likely as not (50 percent probability or greater) that any current memory loss disability is due to any incident of service, including in-service nerve gas exposure.  

(b) If the Veteran's symptoms of memory loss cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  Provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

(c) If the symptoms are attributed to an undiagnosed illness, determine whether there is affirmative evidence that it was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; or 

(d) Whether there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or 

(e) Whether there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  

The examiner MUST consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  Specifically, the examiner must discuss the Veteran's assertion that he and his wife first noticed that he experienced memory loss within a few years of his separation (approximately 1994).  

The examiner MUST provide a rationale for the conclusions reached.  That is, the examiner must provide an explanation, after considering all of the Veteran's contentions, and the medical and treatise evidence of record, for any opinion offered.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Obtain a medical opinion from an appropriately qualified clinician to determine whether the Veteran's current fatigue is related to his period of service, specifically, to his in service nerve gas exposure.  A new examination is only required if deemed necessary by the examiner.  

The claims file must be provided to and be reviewed by the examiner.  The examiner MUST provide an opinion as to:

(a) Whether it is at least as likely as not (50 percent probability or greater) that any current fatigue is due to any incident of service, including in-service nerve gas exposure.  

(b) If the Veteran's symptoms of fatigue cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  Provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

(c) If the symptoms are attributed to an undiagnosed illness, determine whether there is affirmative evidence that it was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; or 

(d) Whether there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or 

(e) Whether there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  

The examiner MUST consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  

The examiner MUST provide a rationale for the conclusions reached.  That is, the examiner must provide an explanation, after considering all of the Veteran's contentions, and the medical and treatise evidence of record, for any opinion offered.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Obtain a medical opinion from an appropriately qualified clinician to determine whether the Veteran's current cervical spine disability is related to his period of service, specifically, to his in service nerve gas exposure.  A new examination is only required if deemed necessary by the reviewer.  

The claims file must be provided to and be reviewed by the examiner.  The examiner MUST provide an opinion as to: 

(a) Whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disability is due to in-service nerve gas exposure; or, is otherwise related to any incident of service, to include a reported March 1990 fall.  

(b) If the Veteran's symptoms pertaining to the cervical spine disability cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  Provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

(c) If the symptoms are attributed to an undiagnosed illness, determine whether there is affirmative evidence that it was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; or 

(d) Whether there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or 

(e) Whether there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.   

The examiner MUST consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  

The examiner MUST provide a rationale for the conclusions reached.  That is, the examiner must provide an explanation, after considering all of the Veteran's contentions, and the medical and treatise evidence of record, for any opinion offered.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



